Citation Nr: 1009860	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-35 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for service-connected thoracolumbar arthritis.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to December 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Anchorage, Alaska.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board Videoconference hearing in February 
2009.  A transcript of this proceeding is associated with the 
claims file.

This case was previously before the Board in March 2009 at 
which time it was remanded for more development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination 
regarding his service-connected thoracolumbar arthritis in 
April 2009.  At the time of this examination, the Veteran was 
employed as a food inspector.  Subsequently, in a December 
2009 statement, the Veteran indicated that he had to stop 
working in July 2009 due to his back disorder.  Thus, it 
appears that the Veteran's service-connected back disorder 
increased in severity between April and July 2009.  On 
remand, the Veteran should be afforded another VA 
examination.

Furthermore, the Board notes that a claim for TDIU is not a 
freestanding claim.  Rather, it is a claim for an increased 
rating (a total rating based on individual unemployability) 
for the underlying disability(ies).  Such a claim may be 
expressly raised or it may be "reasonably raised by the 
record," and the claim may be filed as a component of an 
initial claim or as a claim for an increased rating for a 
service-connected disability.  If a veteran asserts 
entitlement to a TDIU during the appeal of the initial 
evaluation assigned, such as in the present case, the issue 
is part of the underlying claim for an increased initial 
evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
initial rating for the service-connected thoracolumbar 
arthritis.  Although they are listed separately on the title 
page, the issues are not independent and must be adjudicated 
as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b)(1).  TDIU can also be awarded on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  

The record reveals that the Veteran was employed as a food 
inspector until July 2009 when he was forced to retire due to 
his service-connected back disorder.  Therefore, on remand, 
the RO must also consider whether referral for an 
extraschedular evaluation is necessary.  Barringer v. Peake, 
22 Vet. App. 242 (2008).  These issues require consideration 
on remand.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim.

2.  Obtain the Veteran's clinical records 
of VA treatment at the Anchorage, Alaska 
VA Medical Center since April 2009.

3.  Schedule the Veteran for a VA 
examination to identify the current level 
of impairment resulting from his service-
connected thoracolumbar arthritis.  The 
claims folder must be made available to 
the examiner for review in connection with 
the examination.  All necessary tests 
should be conducted.  The examiner should 
provide the following findings: 

		a) identify all orthopedic 
manifestations of the Veteran's service 
connected thoracolumbar spine disability 
including range of motion findings for the 
thoracolumbar spinal segment in terms of 
forward flexion, extension, left and 
right lateral flexion and left and right 
lateral rotation; 
			b) provide opinion as to the extent, if 
any, of functional loss of use of the 
thoracolumbar spine due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible such findings should be portrayed 
in terms of degrees of additional loss of 
motion.  If such an assessment is not 
feasible, the examiner should state so for 
the record
	c) identify and evaluate all chronic 
neurologic manifestations of 
thoracolumbar spine disability (e.g., 
sciatica, neuritis, neuralgia, sensory 
loss, sphincter and bladder 
dysfunction, etc.), if any; and 
	d) describe the effects, if any, of 
the service-connected disabilities 
(i.e., thoracolumbar osteoarthritis; 
hiatal hernia with reflux; tender 
scar, residuals of lumbar hemangioma 
removal; allergic rhinitis; neuralgia, 
L5-S1 dermatone, right lower 
extremity; neuralgia, L5-S1 dermatone, 
left lower extremity; right thumb 
fracture; left distal fibular fracture 
with ankle disability and 1 centimeter 
leg shortening; thoracic spine 
osteoarthritis; and hearing loss) on 
the Veteran's ability to work and 
provide an opinion as to whether it is 
at least as likely as not that the 
Veteran is unable to secure and follow 
a substantially gainful occupation by 
reason of his service-connected 
disabilities.

A complete rationale for all opinions 
should be expressed.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should state 
the reason(s) why such an opinion would 
be speculative.

4.  After consideration of the foregoing, 
readjudicate the initial rating, including 
schedular, extraschedular ratings, and 
TDIU, including schedular and 
extraschedular consideration, claim on the 
merits.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

